
	

114 HJ 38 IH: Proposing an amendment to the Constitution of the United States waiving the application of the first article of amendment to the political speech of corporations and other business organizations with respect to the disbursement of funds in connection with public elections and granting Congress and the States the power to establish limits on contributions and expenditures in elections for public office.
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2015
			Ms. Kaptur introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States waiving the application of the
			 first article of amendment to the political speech of corporations and
			 other business organizations with respect to the disbursement of funds in
			 connection with public elections and granting Congress and the States the
			 power to establish limits on contributions and expenditures in elections
			 for public office.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The first article of amendment does not apply to the political speech of any corporation, partnership, business trust, association, or other business organization with respect to the making of contributions, expenditures, or other disbursements of funds in connection with public elections.
 2.Congress shall have power to set limits on the amount of contributions that may be accepted by, and the amount of expenditures that may be made by, in support of, or in opposition to, a candidate for nomination for election to, or for election to, Federal office.
 3.A State shall have power to set limits on the amount of contributions that may be accepted by, and the amount of expenditures that may be made by, in support of, or in opposition to, a candidate for nomination for election to, or for election to, State or local office.
 4.Congress shall have power to implement and enforce this article by appropriate legislation. .  